DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) rejection of Claims 16 — 20 as being anticipated by GB 1,169,023, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 21 — 22 as being unpatentable over GB 1,169,023, of record on page 2 of the previous Action, is withdrawn.



NEW REJECTIONS
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 16 – 25 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The phrase ‘the layer’ is indefinite as it is unclear which layer is referred to. Claim 16 recites the term ‘fibers’ in line 11. There is insufficient antecedent basis for this limitation in the claim. 

5.	Claim 23 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 23 recites the phrase ‘the prefabricated’ in line 2. There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections – 35 USC § 102
6.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
7.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claim(s) 16 – 25 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over GB 1,512,703.
With regard to Claim 16, GB 1,512,703 discloses a lifting bag (page 1, lines 11 – 12), therefore utilizable as a cushion, that is inflatable (page 1, lines 13 – 14) that is a bag comprising opposed flat wall portions that are jointed (page 1, lines 91 – 94); a front side and a rear side, each comprising a layer that is a flat wall portion, and a peripheral region which is the jointing, are therefore disclosed; a distance of the front side to the rear side therefore increases when the cushion is inflated; the layers are vulcanized (page 2, lines 88 – 92); as shown in Figure 2, the bag comprises an outside ply that is a skin of neoprene ‘2,’ underneath which is a layer of weave fabric ‘3,’ underneath which is a neoprene ply ‘4’  underneath which is another fabric ply ‘8,’ (page 2, lines 109 – 112), therefore a layer of weave fabric; the weave fabric is reinforcement (page 2, lines 16 – 20); the fabric ply ‘8’ therefore is a fiber – reinforcement of the vulcanizable material and the layer of weave fabric ‘3’ is a reinforcement comprising woven fabric;  a layer of weave fabric ‘3’ that extends around an entire circumference of the peripheral region continuously without a separation point and covers the layers of vulcanizable material is disclosed, because it is disclosed that advantageously the plies are of endless form, e.g. forming a tubular weave (page 3, lines 24 – 26). Alternatively, it would have been obvious for one of ordinary skill in the art to provide for a layer of weave fabric ‘3’ that extends around an entire circumference of the peripheral region continuously without a separation point and covers the layers of vulcanizable material, because it is disclosed that advantageously the plies are of endless form.
With regard to Claim 17, the fibers of the fiber – reinforcing layer extend along the front side, as shown in Figure 2.
With regard to Claim 18, as shown in Figure 2, the fiber — reinforcing layer overlaps the front side, and therefore forms overlap areas on the front side.
With regard to Claim 19, a further layer of vulcanizable material ‘9’ is disclosed on an
outside of the fiber — reinforcing layer (page 2, lines 109 — 112).
With regard to Claim 20, layers of vulcanized material that are rectangular are shown in
Figure 2.
With regard to Claim 21, a shown in Figure 2, a pole cap is disclosed that is an envelope ’11,’ therefore on the front side, that is tubular and is therefore annular. The fiber – reinforcing layer therefore comprises an  annular end portion which extends to the pole cap.
With regard to Claims 22 – 23, the pole cap therefore constitutes a step.
With regard to Claim 24, the fibers of the fiber reinforcing layer and the layers of vulcanizable material therefore form a composite, which is a matrix composite because both the vulcanizable material and the woven fibers constitute a matrix.
With regard to Claim 25, alternatively, the fiber – reinforcement is wire coils contained within the vulcanizable material (page 3, lines 26 – 31). The matrix composite therefore consists of the fiber – reinforcing layer and the layers of vulcanizable material.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 16 – 25.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782